        Case 1:19-cv-02096-AT Document 92 Filed 04/28/21 Page 1 of 1

                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                    DOC #: _________________
                                                             DATE FILED: 4/28/2021____
                            Plaintiff,

            -against-                                    19 Civ. 2096 (AT)

SPECTRUM PAINTING CORP., and TOWER                       ORDER
MAINTENANCE CORP.,

                        Defendants.
ANALISA TORRES, District Judge:

      The order of dismissal at ECF No. 91 is VACATED.

      SO ORDERED.

Dated: April 28, 2021
       New York, New York
